                                                            May 27, 2020
BY ELECTRONIC MAIL
Michael J. Sullivan
Ashcroft Law Firm, LLC
200 State Street, 7th Floor
Boston, MA 02109
msullivan@ashcroftlawfirm.com

       Re:      Lelchook, et al. v. Société Générale de Banque au Liban S.A.L.,
                19-cv-00033 (E.D.N.Y.)

Dear Counsel:
        On behalf of the plaintiffs, and pursuant to the Honorable Judge Dearie’s Individual Motion
Practices, Section III(D)(1), this is to confirm that plaintiffs’ Memorandum in Opposition to
defendant Société Générale de Banque au Liban S.A.L.’s Motion to Dismiss were served on
defense counsel by electronic mail on May 22, 2020.
       Thank you for your courtesies in this matter.




                                                       Sincerely,


                                                       Robert J. Tolchin



Cc: Ms. Ellen Mulqueen (Via U.S. Mail w/o attachments)
